


110 HR 3824 IH: REPAIR Act of

U.S. House of Representatives
2007-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3824
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2007
			Mr. Israel (for
			 himself, Mr. Wolf, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Armed Services and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide assistance to Iraqi nationals who supported
		  the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Relocation Empowerment and Placement
			 Assistance for Iraqi Refugees Act of 2007 or the
			 REPAIR Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)The United States has relied on Iraqi
			 nationals who have risked their lives and worked diligently side by side with
			 United States and coalition forces.
			(2)The United States is grateful to these
			 individuals for the risks they took in assisting the United States and
			 coalition forces.
			(3)Many of these Iraqi nationals desire to
			 come to the United States to seek protection from threats they face at home
			 because of the work they did for the United States.
			(4)Special immigrant status is available in
			 limited numbers to Iraqi nationals who have worked directly for the United
			 States Armed Forces as translators.
			(5)Special immigrant status allows translators
			 and their immediate families to gain admission to the United States, apply for
			 permanent residency, and eventually acquire United States citizenship.
			(6)Special immigrant
			 status is not available, however, to those individuals who otherwise assisted
			 United States efforts but who were not translators, including cooks, drivers,
			 guides, security personnel, and mechanics.
			(7)Currently, an individual who applies for
			 special immigrant status for service as a translator is required to file form
			 I–360 with the Nebraska Service Center (NSC) of United States Citizenship and
			 Immigration Services for adjudication at a United States diplomatic or consular
			 post outside of Iraq. The filing fee for the I–360 form is $375.
			(8)Iraqis are being forced to leave Iraq and
			 travel through potentially hostile territory to obtain special immigrant status
			 and visas.
			(9)To apply for special immigrant status, an
			 applicant must provide a copy of the applicant’s passport or birth certificate
			 showing the applicant is a national of Iraq, provide proof from the United
			 States Armed Forces or United States Chief of Mission in Iraq that the
			 applicant worked as a translator for the Armed Forces at least 12 months, pass
			 a background check and screening by the Armed Forces or the Chief of Mission,
			 provide a letter of recommendation from the Chief of Mission, a general, or a
			 flag officer, and provide a copy of the front and back of the applicant’s
			 Arrival Departure Record (Form I–94) if the applicant applies in the United
			 States for such status.
			3.Statements of
			 policyThe following shall be
			 the policies of the United States:
			(1)To waive any
			 filing or administrative fees in connection with applications for special
			 immigrant status for those brave and committed Iraqi nationals who have risked
			 their lives to assist the United States Armed Forces as translators.
			(2)To allow Iraqis to apply for special
			 immigrant status and visas in Iraq at the United States Embassy in Baghdad and
			 at the United States Consulate in Irbil.
			(3)To allow Iraqis
			 working in any capacity with the Armed Forces to apply for special immigrant
			 status and visas for admission to the United States in the same manner that
			 Iraqi translators currently can.
			(4)To broaden domestic relocation assistance
			 to Iraqis to include housing credits, cultural counseling, meetings with social
			 workers, and advice on how to work with schools and employment systems.
			4.Provisions
			 relating to special immigrant status for Iraqi allies of the United
			 States
			(a)Waiver of fees;
			 provision of documentationNotwithstanding any other provision of
			 law or any regulation, an alien described in subsection (b) of section 1059 of
			 the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 8 U.S.C. 1101 note), as amended by this section, shall not be charged
			 any filing, administrative, or application fee in connection with an
			 application for, or issuance of, special immigrant status and visa under such
			 section. The Secretary of State shall ensure that aliens described in such
			 subsection who are provided special immigrant status are provided with the
			 appropriate documentation to enter the United States.
			(b)Other service
			 acceptableSection
			 1059(b)(1)(B) of the National Defense Authorization Act for Fiscal Year 2006 is
			 amended—
				(1)by inserting
			 or with a United States contractor, before as a
			 translator; and
				(2)by inserting after
			 interpreter the following: or in any other
			 capacity.
				(c)Additional
			 military officers entitled To recommend nationals of Iraq or Afghanistan for
			 special immigrant statusSection 1059(b)(1)(C) of the National
			 Defense Authorization Act for Fiscal Year 2006 is amended by striking a
			 general or flag officer and inserting an officer serving in or
			 having the grade of O–6 or higher.
			(d)Processing for
			 certain IraqisNotwithstanding any other provision of law,
			 the Secretary of State shall make every effort to ensure that aliens applying
			 for special immigrant status and visas, and aliens applying for refugee status
			 and visas, may apply and interview for admission to the United States as
			 special immigrants or as refugees, as the case may be, within Iraq in Baghdad
			 and in Irbil through in-country processing mechanisms, including mailing
			 applications to off-site locations.
			(e)Waiver of
			 numerical limitationsNotwithstanding any other provision of law,
			 including subsection (c) of section 1059 of the National Defense Authorization
			 Act for Fiscal Year 2006, aliens provided special immigrant status and visas
			 under such section shall not be counted against any numerical limitation under
			 sections 201(d), 202(a), or 203(b)(4) of the Immigration and Nationality Act (8
			 U.S.C. 1151(d), 1152(a), and 1153(b)(4)).
			5.Program at the
			 Department of Defense
			(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense and
			 the Secretary of State shall jointly establish and operate a program to offer
			 employment to relocated Iraqi special immigrants as translators, interpreters,
			 and cultural awareness instructors within the agencies of Federal
			 Government.
			(b)FundingThe
			 program established under subsection (a) shall be funded from the annual
			 general operating budget of the Department of Defense.
			(c)Rule of
			 construction regarding access to classified informationNothing in this section may be construed as
			 affecting in any manner practices and procedures regarding the handling of or
			 access to classified information.
			(d)Information
			 sharingThe Secretary of
			 Defense and the Secretary of State shall work with nongovernmental
			 organizations to ensure that Iraqi special immigrants are informed of the
			 program established under subsection (a).
			(e)Report
				(1)In
			 generalNot later than one
			 year after the date determined under subsection (a), the Secretary of Defense
			 and the Secretary of State shall submit to the appropriate congressional
			 committees a report on the status of the program established under such
			 subsection and the number of full-time employees of the Federal Government
			 created under such program.
				(2)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means the following:
					(A)In the House of
			 Representatives:
						(i)The
			 Committee on Foreign Affairs.
						(ii)The
			 Committee on Homeland Security.
						(iii)The Committee on
			 the Judiciary.
						(iv)The
			 Committee on Appropriations.
						(B)In the
			 Senate:
						(i)The
			 Committee on Foreign Relations.
						(ii)The
			 Committee on Homeland Security and Governmental Affairs.
						(iii)The Committee on
			 the Judiciary.
						(iv)The
			 Committee on Appropriations.
						6.Services upon
			 arrival
			(a)In
			 generalAliens provided
			 special immigrant status and visas pursuant to section 4 shall be eligible for
			 the same resettlement assistance, programs, and benefits as refugees admitted
			 under section 207 of the Immigration and Naturalization Act (8 U.S.C. 1157).
			 The Secretary of of Health and Human Services, in cooperation with the
			 Secretary of State, shall work with nongovernmental organizations to provide
			 such assistance, programs, and benefits and ensure that such aliens are
			 referred to refugee resettlement agencies.
			(b)Computer
			 literacy and vocational trainingThe Secretary of State shall utilize
			 existing programs of the Department of State and contracts between the
			 Department and nongovernmental organizations to make available computer
			 literacy programs and vocational training programs to aliens provided special
			 immigrant status pursuant to section 4.
			(c)Rule of
			 constructionNothing in this
			 section shall be construed as requiring the cooperation of nongovernmental
			 organizations.
			7.Training at the
			 Department of StateNot later
			 than 180 days after the date of the enactment of this Act, the Secretary of
			 State shall establish a program in the Department of State to provide
			 instruction in English as a second language, vocational training, computer
			 training, employment services, and certain counseling services for Iraqis
			 admitted to the United States as special immigrants.
		8.Sense of
			 CongressIt is the sense of
			 Congress that the United States should provide an orientation into life in the
			 United States for Iraqi special immigrants under this Act who are newly
			 admitted to the United States and should make all reasonable efforts to provide
			 temporary safe haven for aliens described in section 4 who are applying for
			 special immigrant status and visas if such aliens are in imminent danger in
			 Iraq.
		
